Mr. Justice Gary delivered the opinion of the Court. November 6, 1889, the appellant, which is a fraternal benefit society, issued to James Gorman an “endowment certificate,” by which it promised to pay to his wife, Maggie, $1,000 upon his death, upon condition, among others, that he complied with the laws and regulations then governing the order, “ or that might be thereafter enacted.” At that time the “ laws ” were such that in the event of the death of Maggie before the death of James, which event did happen, the money ought to be paid to relatives named “if he (James) shall have made no other or further disposition thereof.” Such “ laws ” also gave him the privilege to surrender the certificate at any time, and take a new one payable to some other person, of certain classes. The appellee is within those classes. Before his death, James made his will, giving the appellee, his sister, what might come to his estate from the appellant. After the certificate was issued the appellant enacted a by-law as follows: “ No entry shall be made in any application or endowment certificate, or otherwise, permitting the designation by or ascertainment by reference to, any will of the person or persons, trustees or beneficiaries, to whom any endowment shall be payable, or the amount or share of any benefit. Ho will shall be permitted to control the appointment or distribution of or rights of any person to any endowment payable by this order.” The validity of this by-law, we do not think admits of question; the effect of it is the subject of inquiry. The certificate implied that James might, in the event of the death of his wife during his life, make “ other or further disposition ” of the sum payable under the certificate. The privilege could not be exercised under the provision that he might surrender the certificate, and take a new one payable to some other person, for such action would not be “ other or further disposition ” of the sum payable under the original certificate, but an abandonment of that certificate. The privilege of “ other or further disposition ” was to be exercised only in the event of the death of Maggie while James lived, and it was the money to which she would have been entitled, had he died first, of which the “ other or further disposition ” could be made. If, therefore, the by-law quoted had not been enacted, the right of the appellee would be clear. How, the first sentence of that by-law does not refer to the will of the person who took out the certificate; but to the will of some person who is to take a benefit under it. The second sentence is ambiguous. Broken up into clauses, it may be read: “ Ho will shall be permitted to control the appointment of any person to any endowment. Ho will shall be permitted to control the distribution of any endowment. Ho will shall be permitted to control the rights of any person to any endowment.” But as the right to make “ other or further disposition,” if Maggie died, was reserved to James, and no mode of its exercise .named, he might exercise it in any way not in conflict with the laws of the appellant, or with general law. Any law of the appellant restricting the exercise of the right, should be reasonably plain, not requiring the abstruse reasoning of a doctor of laws to arrive at its meaning. "Upon the maxim noscitur a sdciis, the second sentence refers only to such wills as the first sentence does. References to many authorities are in City of Cairo v. Coleman, 53 Ill. App. 680; Broom, L. M. 588. In our judgment the will of James was a valid disposition of the sum payable under the certificate, and entitled the appellee to the money. That he intended that the words he used in his will should give the money to her, can not be doubted, and in construing the will, his intention is the primary consideration. The judgment is affirmed.